internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend uil name name name name name tests individuals j individuals m dollars amount n number dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will sponsor scholarships for children of employees of b and its subsidiaries through c or d scholarship program letter catalog number 58264e to be eligible for scholarship awards applicants must be high school students who are or its subsidiaries applicants must also be citizens sons or daughters of employees of b of the united_states or be lawful permanent residents thereof or have applied for permanent residence the application_for which has not been denied and intend to become u s citizens at the earliest opportunity allowed by law the program will provide up to n scholarships at m dollars per year for up to four years under your program you enter into an agreement with e to sponsor a specified number e selects of college scholarships for children and or other relatives of employees of b individual scholarship recipients through f the initial phase of f is g which is given annually in participating high schools by high school officials those students scoring within the top one-half of one percent on a state-by-state basis are designated as h they may advance to the level of j by confirming their scores on a second test and by submitting an application form that includes a high school record provided by their high school officials showing strong academic performance a personal essay extra- curricular accomplishments and the recommendation of their high school principal or school official designated by the principal e selects students from among those children and or other relatives of employees who attained the level of j in f to receive scholarships sponsored by b the probability of attaining the level of j through f and therefore becoming eligible for a scholarship is extremely low only those scholarships offered to individuals below the level of j will be counted in determining whether the percentage_test of revproc_76_47 is met with respect to scholarship awards made under d scholarship program under d scholarship program if the number of children who qualify as recipients as j is less than the number of scholarships that b agreed to sponsor e selects scholarship recipients from among high-performing students below the level of j the number of these recipients is limited to not more than of eligible applicants in accordance with the percentage_test of section dollar_figure of revproc_76_47 the selection of individual grant recipients is made by selection committees designated by c the members of the selection committee are comprised of professionals trained in selection and is independent from b enrollment at the educational_institution makes payment of the award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program e confirms the individual scholarship recipient's the selection committee will choose the scholarship recipients by evaluating each applicant’s high school academic record activities volunteer service leadership positions test scores the school’s recommendation of the candidate and the student’s essay scholarship winners will be chosen on a competitive basis and without regard to letter catalog number 58264e family financial circumstances gender race ethnic origin or religious preference the decisions made by e regarding the selection of four-year scholarship recipients and continuation of such four-year scholarships will be made in its sole discretion the scholarships will not be used as a means of inducement to recruit employees nor will a grant be terminated if an employee parent or relative leaves the company scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170 of the code the following items are additional criteria about who may accept and continue to receive the scholarship a a recipient must enter college in the fall term following selection and must enroll as a full-time undergraduate in a college or university in the united_states that holds accredited status with a regional accrediting commission on higher education b scholarship stipends are not payable for attendance at service academies virtual c universities and certain institutions that are limited in their purposes or training the recipient must attend college during the day enroll in a course of study leading to one of the traditional baccalaureate degrees and remain in good academic and disciplinary standing d the college or university must meet the requirements of sec_170 of the code a student awarded this scholarship will not be eligible for any other monetary scholarship awarded by e e you have agreed that your scholarship program will meet the requirements of revproc_76_47 and that scholarship awards made under d scholarship program will be in compliance with the percent test of section dollar_figure applicable to a program that awards grants to children and or relatives of employees of a particular employer basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the grant is awarded on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 letter catalog number 58264e revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure below but does not meet the percentage_test of section dollar_figure applicable to grants to employees’ children or to grants to employees as the case may be the question whether the grants awarded to individuals in the category children or employees in respect of which the percentage_test was not met are scholarships or fellowship grants subject_to the provisions of sec_117 of the code will be determined on the basis of all the facts and circumstances your procedures for awarding scholarships to students designated as finalists through the e competition are considered to satisfy the facts_and_circumstances_test of revproc_76_47 because the probability of attaining j level through f and therefore becoming eligible for a scholarship is extremely low therefore only those scholarships offered to individuals below the j level under your special scholarship program will be counted in determining whether the percentage_test of revproc_76_47 is met you represented that your special scholarship program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that your procedures for awarding grants will meet the requirements of revenue_procedure e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients letter catalog number 58264e e e you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of section dollar_figure and or the facts_and_circumstances_test if you establish another program covering the same individuals that program must also meet the applicable tests this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives a ll funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58264e if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
